BURGESS, Justice,
dissenting.
The majority overrules appellant’s motion for rehearing, after a concurring opinion to the original opinion was filed by the Chief Justice. I continue to dissent. Both the author of the majority opinion and the Chief Justice rely, at least in part, on the release as a basis for affirming the summary judgment. This WAS NOT the basis relied upon by the trial court. In fact, the trial court expressly DENIED the motion for summary judgment on that ground. The other members of this court may feel that denial was erroneous, but that denial is not appealable and, thus, not before this court.
As concisely as I can state it, the cause of action arises for asbestosis when the injured party knew or should have known about the injury; the cause of action arises for mesothelioma when the injured party knew or should have known about the injury. These dates may coincide in some in*318stances, but may not in others. It is a fact question. The release is simply not in the case before us. I respectfully dissent to the affirmance of the summary judgment and the overruling of the motion for rehearing.